10 N.Y.3d 910 (2008)
LEONDIS RIFE et al., Appellants,
v.
THE BARNES FIRM, P.C., Formerly Known as CELLINO & BARNES, Respondent.
Court of Appeals of the State of New York.
Submitted March 31, 2008.
Decided June 12, 2008.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed so much of Supreme Court's order as denied appellants' motion for class certification, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.